            IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:

  Russel P. Blust
  aka Russel P. Blust, Sr.


                                            Debtor 1 Chapter:                 13

                                                         Case No.:            1:15-bk-02826-HWV
  Russel P. Blust
                                          Movant(s) Document No.:             101
        vs.
  US BANK NATIONAL ASSOCIATION AS                        Nature of
  TRUSTEEFORBEAR STEARNS ASSET                           Proceeding:          Debtor's Motion to Enforce the
  BACKED SECURITIES TRUST 2004-C3                                             Automatic Stay

                                      Respondent(s)



                                                  ORDER

         Upon consideration of Debtor’s Motion to Enforce the Automatic Stay of U.S. Bank

 National Association, as Trustee for Bear Stearns Asset Backed Securities Trust 2004-AC3

         IT IS HEREBY ORDERED that such Motion is DENIED for failing to comply with Fed.

 R. Bankr. P. 7001(9) by failing to file this request for a declaratory judgment by filing an adversary

 proceeding.




        Dated: September 15, 2020               By the Court,



                                                 Henry W. Van Eck, Chief Bankruptcy Judge           (MK)




Case 1:15-bk-02826-HWV            Doc 102 Filed 09/15/20 Entered 09/15/20 12:45:43                         Desc
                                        Order Page 1 of 1
